Citation Nr: 1025155	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-07 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected degenerative disc disease of the 
lumbosacral spine.

2.  Entitlement to an initial compensable evaluation before April 
22, 2009 and in excess of 10 percent as of April 22, 2009 for 
service-connected cervical strain.

3.  Entitlement to an initial compensable evaluation for service-
connected post-operative residuals of umbilical hernia repairs. 

4.  Entitlement to an initial compensable evaluation for a 
service-connected right chest lipoma excision scar. 

5.  Entitlement to an initial compensable for service-connected 
right knee retropatellar pain syndrome.

6.  Entitlement to an initial evaluation in excess of 10 percent 
for a service-connected left great toe bunion with degenerative 
joint disease of the first metatarsophalangeal joint.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2005 rating decision by which the RO, in pertinent 
part, granted service connection for the disabilities at issue 
herein.  The Veteran is contesting the initial disability 
evaluations assigned.

By May 2009 rating decision, the RO granted an increased rating 
for the service-connected cervical spine disability.  Although 
each increase represents a grant of benefits, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues 
before the Board.

The issue of entitlement to an initial evaluation in excess of 10 
percent for a service-connected left great toe bunion with 
degenerative joint disease of the first metatarsophalangeal joint 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The service-connected degenerative disc disease of the 
lumbosacral spine is manifested by no more than some limitation 
of motion and pain but no functional impairment or incapacitating 
episodes.  

2.  The service-connected cervical strain is manifested by no 
more than pain on motion but no functional impairment both before 
and after April 22, 2009.  

3.  The service-connected post-operative residuals of umbilical 
hernia repairs are manifested by no more than tenderness and 
guarding as well as a superficial, very small scar.

4.  The service-connected right chest lipoma excision scar is 
manifested by subjective complaints of tenderness and an 
exceedingly small surface area.

5.  The service-connected right knee retropatellar pain syndrome 
is manifested by no more than complaints of pain with no 
objective evidence of arthritis of the right knee shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the Veteran's service-connected 
degenerative disc disease of the lumbosacral spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Codes 5235-5242 and 5243 (2009).

2.  The criteria for entitlement to a compensable disability 
evaluation before April 22, 2009 and an evaluation in excess of 
10 percent as of April 22, 2009 for the Veteran's service-
connected cervical strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5237 (2009).

3.  The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected post-operative 
residuals of umbilical hernia repairs have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Code 7339 (2009).

4.  The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected right chest lipoma 
excision scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7805 (2009).

5.  The criteria for entitlement to an initial compensable 
disability evaluation for the veteran's service-connected right 
knee retropatellar pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 
4.71a, Diagnostic Code 5099-5014 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Notice consistent with the 
Court's holding in Dingess was supplied in March 2006.

The VCAA duty to notify was satisfied by way of a letter provided 
sent to the Veteran that fully addressed all three notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Veteran, in April 
2005, acknowledged receipt of notice and indicated that he had no 
further evidence to submit.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
treatment records, and private treatment records.  The Veteran 
was afforded a VA medical examinations in connection with each of 
the issues addressed herein.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved 
in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2009); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with the 
first two numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  Regulations provide that when a disability not 
specifically provided for in the rating schedule is encountered, 
it will be rated under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 C.F.R. 
§ 4.20.

The Court held that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether TDIU 
as a result of that disability is warranted.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

Low back  

The Veteran's service-connected lumbosacral spine degenerative 
disc disease has been rated 10 percent disabling by the RO under 
the provisions of Diagnostic Code 5243.  

The general rating formula for diseases and injuries of the spine 
provides that with or without symptoms such as pain, stiffness, 
or aching in the area of the spine affected by residuals of 
injury or disease the following ratings will apply.  This formula 
encompasses current Diagnostic Code 5243 (intervertebral disc 
syndrome) unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.

A 100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of the 
entire cervical spine or forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees of less; or, favorable ankylosis of the 
entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 and 5243.

The rating criteria instruct to evaluate intervertebral disc 
syndrome either under the general rating formula for diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes, 
whichever method results in the higher evaluation.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides as follows:

A 60 percent rating is warranted with incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.

A 40 percent rating is warranted with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.

A 20 percent disability rating is warranted with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.

A 10 percent disability rating is warranted with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.

38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1): For purposes of evaluations under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

The Veteran was afforded a VA general medical examination in June 
2005.  In the examination report, the examiner noted that a 
recent magnetic resonance imaging (MRI) of the low back showed 
degenerative disc disease at T10-11, T11-12, T12-L1, and L4-5.  
There was no evidence of herniated nucleus pulposus.  The 
Veteran's daily nonradiating pain was above the belt line.  The 
Veteran described aching and stiffness, and he characterized the 
pain as a six on a scale from one to 10.  Treatment included 
over-the-counter analgesics several times a week.  The Veteran 
indicated that he used a back brace on occasion but stated that 
his low back disability did not impede his activities of daily 
living.  The examiner noted a normal posture and gait, normal 
symmetry and appearance of the lumbar spine, and normal symmetry 
and rhythm of spinal motion.  Range of motion of the 
thoracolumbar spine was full without limitations or pain.  There 
was no objective evidence of painful motion, spasm, weakness, or 
tenderness.  No neurological abnormalities were observed.  The 
examiner diagnosed degenerative disc disease of the lumbosacral 
spine with residuals.

On April 2006 VA spine examination, the Veteran described 
constant sharp nonradiating pain in the center of the low back.  
Again, he indicated that his low back pain was a six on a scale 
of one to 10.  Once a day, according to the Veteran, low back 
pain was a nine on a scale of one to 10, and pain at that level 
lasted three or four hours.  Increased pain was precipitated by 
twisting, bending, and lifting, and it was alleviated with heat, 
a TENS unit, and pain medication.  Flare-ups did not impair his 
daily functioning to include activities of daily living or 
occupational activities.  The Veteran had a back brace.  There 
was no history of falls.  Lumbar spine flexion was from zero to 
90 degrees.  Extension was from zero to 30 degrees.  Bilateral 
lateral flexion was from zero to 30 degrees.  Bilateral rotation 
was from zero to 30 degrees.  There was increased pain (eight on 
a scale of one to 10) at the end point of left rotation.  No 
additional limitations were noted with repetition of movement 
during the physical examination that was related to pain, 
fatigue, incoordination, weakness, or lack of endurance.  There 
was no ankylosis.  The neurological examination yielded normal 
results.  The examiner diagnosed thoracolumbar degenerative disc 
disease with residuals.  

In November 2008, the Veteran sustained a back injury.  The 
diagnosis was of lumbar sprain/strain.

On April 2009 VA spine examination, the Veteran reported a work-
related back injury that occurred when he jumped from a forklift.  
Physical therapy helped somewhat with the consequent pain.  The 
Veteran denied numbness, weakness, and incontinence.  Although he 
missed two to three weeks of work due to the injury, he denied 
incapacitating episodes in the previous 12 months.  Physical 
examination revealed a normal gait.  There was tenderness in the 
lumbar paraspinous musculature without spasm.  Forward flexion of 
the lumbar spine was from zero to 80 degrees with pain 
throughout.  Extension was from zero to 30 degrees with pain.  
Right and left lateral rotation was from zero to 10 degrees with 
pain throughout.  Right and left lateral flexion was from zero to 
30 degrees with pain throughout.  No neurological abnormalities 
were observed.  There were no additional limitations following 
repetitive use other than increased pain without further loss of 
motion.  There were no flare-ups.  There was no incoordination, 
fatigue, weakness, or lack of endurance associated with the 
spine.  An MRI revealed facet degenerative joint disease with a 
bulging disc.  An X-ray study showed degenerative disc disease 
from L1 through L3.  The diagnosis was of myofascial 
cervicolumbar syndrome secondary to degenerative disc disease.

The Veteran's low back symptomatology appears to have worsened 
somewhat during the course of the appeal.  The exacerbation 
appears to have occurred pursuant to the work-related injury.  
The Board need not make a differentiation between symptoms 
attributable to the post-service injury and symptoms attributable 
to the service-connected low back disability, as a 20 percent 
evaluation would not be warranted at any time during the 
appellate period regardless of the work-related injury.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 and 5243; 
Fenderson, supra.  

Under the General Formula for rating Diseases and Injuries of the 
Spine, a 20 percent evaluation would necessitate a showing of 
forward flexion of the thoracolumbar spine to between 30 and 60 
degrees.  The Veteran's forward flexion is to at least 80 
degrees.  As well, the combined thoracolumbar range of motion is 
greater than 120 degrees as it is shown to be at least 190 
degrees.  See Note (2) following the General Formula for rating 
Diseases and Injuries of the Spine (containing information as to 
normal spinal range of motion and defining combined spinal range 
of motion).  Furthermore, there is no muscle spasm, abnormal 
gait, or abnormal spinal contour.  As such, none of the 
manifestations that would give rise to a 20 percent evaluation 
under the General Formula for rating Diseases and Injuries of the 
Spine are present, and a 20 percent under its provisions is not 
for application at any time during the appellate period.  
Fenderson, supra.

Regarding the provisions of Diagnostic Code 5243, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 20 percent evaluation is not warranted at any time 
during the appellate period because incapacitation has not been 
shown at any time.  See Id.  

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
(2009) allows for consideration of functional loss due to pain 
and weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Further, 38 C.F.R. § 4.45 (2009) provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.  No further compensation is due 
under these provisions because functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements has not been shown.  Furthermore, 
weakened movement, incoordination, and excess fatigability are 
not present.

In sum, there is no means by which the Board can assign an 
evaluation in excess of 10 percent for the Veteran's service-
connected low back disability at any time during the appeals 
period.

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  With respect to the 
first prong of Thun, the evidence in this case does not show such 
an exceptional disability picture that the available schedular 
evaluation for the service-connected low back disability is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's low back disability with the 
established criteria found in the rating schedule for 
disabilities of the spine shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his low back.  Indeed, it does not appear 
from the record that he has been hospitalized at all for that 
disability after service.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  There is nothing in the record which suggests that 
the low back disability markedly impacted his ability to perform 
his job.  Moreover, there is no evidence in the medical records 
of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise warrant 
a favorable decision.

Cervical spine

The Veteran's service-connected cervical strain has been rated 
zero percent disabling before April 22, 2009 and 10 percent 
disabling as of April 22, 2009 by the RO under the provisions of 
Diagnostic Code 5237.  38 C.F.R. § 4.71a.  

The regulations pertaining to rating disabilities of the spine 
are detailed immediately above and are incorporated herein by 
reference.  

On June 2005 VA general medical examination, the Veteran reported 
cervical strain dating to the year 2000 following an automobile 
accident.  Pain was at the base of the skull and occurred every 
two or three days for a duration of one or two days.  The Veteran 
described the pain as a five on a scale of one to ten.  The 
Veteran took over-the-counter analgesics as necessary.  The 
Veteran denied any neck surgeries and did not use a brace.  The 
Veteran's activities of daily living were not impeded by his 
cervical strain.  Objectively, examination of the neck revealed 
normal position of the head, normal curvature of the spine, 
normal symmetry and appearance of the spine, and normal spinal 
motion.  Cervical spine range of motion was complete and without 
limitation.  There was no pain on motion.  Furthermore, there was 
no evidence of spasm, weakness, or tenderness.  There were no 
postural abnormalities.  Neurological examination was normal.  An 
X-ray study of the cervical spine was within normal limits.  The 
examiner diagnosed cervical spine strain with residuals.

On April 2006 VA spine examination, the Veteran complained of 
neck stiffness but not weakness.  Cervical spine pain did not 
radiate but was constant.  Pain at rest was a four on a scale of 
one to ten.  During flare ups that occurred three days a week, 
pain was an eight on a scale of one to ten and lasted 
approximately an hour.  Flare-ups did not impair the Veteran's 
daily functional activities to include self care.  Bilateral 
paraspinal musculature was normal.  Cervical spine flexion was 
from zero to 45 degrees.  Extension was from zero to 45 degrees.  
Right and left lateral rotation was from zero to 45 degrees.  
Right and left rotation was from zero to 80 degrees.  There was 
pain at the extremes of motion.  There was no additional 
limitation of motion after repetitive movement of the cervical 
spine.  There were no additional limitations related to pain, 
fatigue, incoordination, weakness, or lack of endurance.  The 
examination indicated that the Veteran's cervical spine range of 
motion was normal.  No significant cervical spine abnormality was 
seen on X-ray study.  The examiner diagnosed cervical strain with 
residuals.  

On April 22, 2009, the Veteran was afforded another VA orthopedic 
examination.  The Veteran reported that he reinjured his neck 
following an on-the-job injury sustained after jumping off a 
forklift.  The Veteran denied numbness and weakness.  The Veteran 
missed two to three weeks of work due to the injury, but he 
denied incapacitation in the previous 12 months.  Forward flexion 
was from zero to 45 degrees.  Extension as well as right and left 
lateral flexion was from zero to 45 degrees.  Right and left 
lateral rotation was from zero to 80 degrees.  There was some 
pain on motion.  There were no additional limitations following 
repetitive use.  There was no incoordination, fatigue, weakness, 
or lack of endurance.  The examiner diagnosed myofascial 
cervicolumbar syndrome secondary to degenerative disc disease.

A compensable evaluation is not warranted before April 22, 2009 
because a 10 percent evaluation would necessitate that forward 
flexion of the cervical spine be to between 30 and 40 degrees.  
The Veteran's forward flexion has consistently exceeded 40 
degrees.  Furthermore, the combined range of motion of the 
cervical spine was greater than 335 degrees.  See Note (2) 
following the General Formula for rating Diseases and Injuries of 
the Spine (containing information as to normal spinal range of 
motion and defining combined spinal range of motion).  As such, 
none of the criteria that could lead to a 10 percent evaluation 
are met before April 22, 2009.

As of April 22, 2009, an evaluation in excess of 10 percent is 
not warranted because forward flexion of the cervical spine is 
greater than 30 degrees and the combined range of motion of the 
cervical spine is greater than 170 degrees.  Id.  Finally, there 
is no abnormality gait or spinal contour.

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  No further 
compensation is due under these provisions because functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements has not 
been shown.  Furthermore, weakened movement, incoordination, and 
excess fatigability are not present

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  With respect to the 
first prong of Thun, the evidence in this case does not show such 
an exceptional disability picture that the available schedular 
evaluation for the service-connected cervical strain is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's cervical strain with the 
established criteria found in the rating schedule for rating 
disabilities of the spine shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his cervical spine.  Indeed, it does not 
appear from the record that he has been hospitalized at all for 
that disability after service.  Additionally, there is not shown 
to be evidence of marked interference with employment due to the 
disability.  There is nothing in the record which suggests that 
cervical strain markedly impacted the Veteran's ability to 
perform his job.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose, 4 Vet. App. at 363 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Umbilical hernia repair

The Veteran's service-connected post-operative residuals of 
umbilical hernia repair have been rated zero percent disabling by 
the RO under the provisions of Diagnostic Code 7339.  38 C.F.R. 
§ 4.114.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7339, post-operative 
ventral hernia residuals are rated as follows.  A zero percent 
rating is contemplated for a postoperative ventral hernia that is 
healed with no disability and no belt indicated.  A 20 percent 
rating is warranted for a small, postoperative ventral hernia 
that is not well supported by a belt under ordinary conditions, 
or a healed ventral hernia or post- operative wounds with 
weakening of abdominal wall and indication for a supporting belt.  
A 40 percent rating is assigned for a large, postoperative 
ventral hernia that is not well supported by a belt under 
ordinary circumstances.  Finally, a 100 percent rating is 
assigned for a massive, postoperative ventral hernia that is 
persistent, severe diastasis of recti muscles or extensive 
diffuse destruction or weakening of muscular and fascial support 
of abdominal wall so as to be inoperable.

On June 2005 VA general medical examination, the Veteran reported 
two umbilical hernia surgeries, one in 2000 and the other in 
2004.  He complained of recurrent swelling in the umbilical area 
and mild residual tenderness.  On objective examination, the 
examiner noted a soft nontender abdomen without masses or 
organomegaly.  There was, however, some mild guarding in the 
periumbilical area, but no masses were palpable.  Bowel sounds 
were intact.  The examiner diagnosed umbilical hernia, status-
post surgical repair with residuals.  

Based on the foregoing symptomatology, the Board concludes that a 
20 percent evaluation is not warranted at any time during the 
appellate period because the evidence does not reflect post-
operative wounds with weakening of the abdominal wall and an 
indication for a supporting belt.  Id.; Fenderson, supra.  

The Board notes that evidence contained in an April 2006 VA scars 
examination report reflects that the Veteran has a very small (3 
by 0.3 centimeters) scar on the inferior umbilicus, which is well 
healed, superficial, and essentially asymptomatic.  Indeed, there 
is no objective evidence of tenderness.  Scarring is a separate 
and distinct manifestation that is ratable under differing codes, 
no bar to the assignment of a separate rating is found.  See 38 
C.F.R. § 4.14; Esteban, supra.

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective August 30, 2002 and again 
in October 2008.  The October 2008 revisions are applicable to 
application for benefits received by the VA on or after October 
23, 2008. 73 Fed. Reg. 54708 (September 23, 2008).  In this case, 
the Veteran filed his claim in May 2005.  Therefore, only the 
post-2002 and pre-October 2008 version of the schedular criteria, 
set out immediately below, is applicable.

As to the rating to be assigned, the medical data fails to 
indicate that the Veteran's umbilical scar is deep or causes 
limitation of motion; as such a compensable rating is not 
assignable under Diagnostic Code 7801.  38 C.F.R. § 4.118 (2008).  
Similarly, evidence that the scarring is superficial without 
limitation of motion and covering an area of 144 square inches is 
lacking, and thus, a compensable rating under Diagnostic Code 
7802 is not in order.  Id.  The Veteran's scar is superficial but 
not unstable, and Diagnostic Code 7803 would not yield a 
compensable rating.  Id.  Likewise, there is no showing that the 
Veteran's superficial scar is productive of pain, and for that 
reason, a compensable evaluation under Diagnostic Code 7804 is 
not warranted.  Id.  Lastly, it is not shown by recent 
examination or record of treatment that the Veteran's umbilical 
scar is productive of any limitation of function, as required by 
Diagnostic Code 7805.  Id.  That being the case, it is concluded 
that a preponderance of the evidence shows that the healed scar 
over the veteran's umbilicus is not of such a nature or severity 
as to warrant the assignment of a separate compensable schedular 
evaluation.   

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
post-operative residuals of umbilical hernia repairs is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's post-operative residuals of 
umbilical hernia repairs with the established criteria found in 
the rating schedule for ventral hernias shows that the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his post-operative residuals of umbilical 
hernia repairs.  Indeed, it does not appear from the record that 
he has been hospitalized at all for that disability after 
service.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability.  There 
is nothing in the record which suggests that the post-operative 
residuals of umbilical hernia repairs markedly impacted his 
ability to perform his job.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

There is nothing in the record to indicate that this service-
connected disability on appeal causes impairment with employment 
over and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose, 4 Vet. App. at 363 (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  The Board therefore has determined 
that referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Right chest lipoma excision scar

The Veteran's service-connected right chest lipoma excision scar 
has been rated zero percent disabling by the RO under the 
provisions of Diagnostic Code 7805.  38 C.F.R. § 4.118 (2008).  

As stated above, the applicable rating criteria for skin 
disorders, found at 38 C.F.R. § 4.118, were amended effective 
August 30, 2002 and again in October 2008.  The October 2008 
revisions are applicable to application for benefits received by 
the VA on or after October 23, 2008. 73 Fed. Reg. 54708 
(September 23, 2008).  In this case, the Veteran filed his claim 
in May 2005.  Therefore, only the post-2002 and pre-October 2008 
version of the schedular criteria, set out immediately below, is 
applicable.

Diagnostic Code 7805 (scars, other) directs that scars be rated 
based on the limitation of function of the affected part.

In a June 2005 VA general medical examination report, the 
examiner observed that the excision of a lipoma from the right 
abdomen healed without sequelae.  The skin was of normal 
temperature, texture, and turgor.  The diagnosis was excision of 
a lipoma on the right lateral chest wall that was healed without 
sequelae.  

On April 2006 VA scars examination, the Veteran indicated that he 
had a lipoma removed from the right chest in 2000.  The scar was 
subjectively tender with no further symptoms.  Objectively, the 
scar was well healed and was 4.3 by 0.1 centimeters in size.  The 
examiner noted that the scar was nontender.  There was no 
adherence to underlying tissue.  The texture of the skin was 
normal.  The scar was stable, and there was no elevation or 
depression.  The scar was superficial and not deep.  There was no 
inflammation, edema, or keloid formation.  There was no 
limitation of motion or limitation of function associated with 
the scar.  The examiner diagnosed a superficial scar status-post 
lipoma removal right chest.

Because no limitation of function is associated with the 
Veteran's scar, no more than a zero percent rating could be 
assigned under Diagnostic Code 7805.  See Fenderson, supra.  

The Board will explore the applicability of other rating 
provisions related to scars.  Diagnostic Code 7800 pertains to 
disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).  This provision is inapplicable, as 
the Veteran's scar is not one of the head, face, or neck.  
Diagnostic Code 7801 pertains to scars, other than on the head, 
face, or neck, that are deep or that cause limitation of motion.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  This provision 
need not be considered in the Veteran's case because the 
Veteran's service-connected scar is neither deep nor productive 
of limitation of motion.  

Diagnostic Code 7802 pertains to scars, other than the head, 
face, or neck that are superficial and that do not cause 
limitation of motion.  A maximum 10 percent rating is warranted 
for scars covering an area of 144 square inches (929 square 
centimeters) or greater.  Note (1) provides that scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.  A compensable evaluation 
under this provision is not warranted because the Veteran's 
superficial scar does not cover a sufficiently large area.

Diagnostic Code 7803 provides for a 10 percent evaluation for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2008).  The Veteran's scar is superficial, 
but it is not unstable.  As such, a rating under Diagnostic Code 
7803 would not be warranted.  Finally, the Board finds that 
Diagnostic Code 7804 is not for consideration. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).  Diagnostic Code 7804 deals with 
scars that are superficial and painful on examination.  While the 
Veteran has regularly complained of tenderness, it appears very 
mild.  Actual pain has not been reported or shown.  Moreover, 
objective examination yielded no evidence of tenderness or pain.  
As such, again, Diagnostic Code 7804 is inapplicable.  

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  With respect to the 
first prong of Thun, the evidence in this case does not show such 
an exceptional disability picture that the available schedular 
evaluation for the service-connected right chest wall scar is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's scar with the established 
criteria found in the rating schedule for skin disabilities shows 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his right chest wall scar.  Indeed, it does 
not appear from the record that he has been hospitalized at all 
for that disability.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  There is nothing in the record which suggests that 
the right chest wall scar markedly impacted his ability to 
perform his job.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose, 4 Vet. App. at 363 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Right knee retropatellar pain syndrome 

The Veteran's service-connected right knee retropatellar pain 
syndrome has been rated zero percent disabling by the RO under 
the provisions of Diagnostic Code 5099-5014.  38 C.F.R. §§ 4.20, 
4.27, 4.71a.  

Diagnostic Code 5014 pertains to osteomalacia.  Diagnostic Codes 
5013 through 5024 are rated on limitation of motion of the 
affected parts, as arthritis, degenerative, except gout which 
will be rated under Diagnostic Code 5002.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5013 through 5024.

Under Diagnostic Code 5003, degenerative arthritis of a major 
joint will be rated under the criteria for limitation of motion 
of the affected joint.  Where, however, the limitation of motion 
of the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009). 

For the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2009).  

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

Under Diagnostic Code 5261, limitation of extension of the leg 
provides a non-compensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 degrees 
to zero degrees.  38 C.F.R. § 4.71, Plate II (2009).

On June 2005 VA general medical examination, the Veteran 
complained of knee pain, aching, and stiffness with prolonged 
standing and walking.  He used over-the-counter analgesics to 
ease symptoms.  Objective examination of the right knee revealed 
a normal appearance without evidence of heat, redness, swelling, 
or tenderness.  There was no pain on range of motion.  The knee 
was stable, and range of motion was from zero to 140 degrees.  No 
abnormalities were seen on X-ray study.  The diagnosis was of 
retropatellar pain syndrome.

On VA examination in April 2006, the Veteran complained of 
constant right knee pain.  He denied stiffness, weakness, 
fatigability, lack of endurance, heat, redness, locking, 
swelling, or instability.  Right knee pain at rest was six on a 
scale of one to 10.  The Veteran took analgesics for pain.  
During flare-ups, right knee pain was an eight on a scale of one 
to 10.  These occurred three or four times a week for 30 to 60 
minutes.  Flare-ups did not impede the Veteran's ability to 
perform his daily functional activities of self care.  The 
Veteran used no assistive devices.  There were no episodes of 
dislocation or subluxation.  The Veteran missed no time from work 
due to the service-connected right knee disability in the 
previous year.  There was objective joint line tenderness.  The 
right knee was neurovascularly intact.  Right knee range of 
motion was from zero to 60 degrees.  There was no additional 
limitation of motion with repetition of movement, and there was 
no fatigue, incoordination, weakness, or lack of endurance.  Gait 
was normal.  The diagnosis was of retropatellar pain syndrome 
with chronic pain.  

Because, at worst, the Veteran's right knee range of motion is 
from zero to 60 degrees, no more than a zero percent evaluation 
would be assignable under Diagnostic Code 5260.  Of course, there 
is full extension, so a compensable evaluation under Diagnostic 
Code 5261 is not an available option.  As well, a compensable 
evaluation under Diagnostic Code 5003 is not warranted because X-
ray evidence reveals a normal knee right.  There is no sign of 
right knee degenerative arthritis.  

Diagnostic Code 5256 pertains to ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to a disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th Ed. 1987)).  
There is no evidence to suggest that ankylosis exists.  Indeed, 
as has been alluded to above, the ranges of motion of the 
veteran's left knee approximate normal.  The Veteran himself does 
not appear to contend that his right knee is ankylosed.  
Therefore, Diagnostic Code 5256 is not for application.  
38 C.F.R. § 4.71a.

An evaluation under Diagnostic Code 5257 is not warranted, 
because neither subluxation nor lateral instability has been 
shown.  

Diagnostic Code 5258 pertains to dislocated semilunar cartilage.  
Diagnostic Code 5259 concerns the removal of the semilunar 
cartilage.  38 C.F.R. § 4.71a.  Because the Veteran's right knee 
cartilage is not implicated, these provisions do not apply.  

With respect to Diagnostic Code 5262, there is no medical 
evidence of impairment of the tibia and fibula, either nonunion 
or malunion.  Moreover, there is no evidence of weakness in the 
right knee.  Thus, Diagnostic Code 5262 is not relevant herein.  
38 C.F.R. § 4.71a.

Diagnostic Code 5263 is employed to rate genu recurvatum.  
Because the Veteran does not suffer from it, his right knee 
disability need not be considered under its provisions.  
38 C.F.R. § 4.71a.

In short, an examination of the scheduler criteria for rating 
disabilities of the knees does not reflect any provision which 
would yield a compensable evaluation for the service-connected 
right knee disability at any time during the appellate period.  
Fenderson, supra.  

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca, supra.  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability, and 
incoordination.  No further compensation need be considered 
pursuant to the foregoing because functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements has not been shown.  Furthermore, 
there is no weakened movement, excess fatigability, or 
incoordination.  

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  With respect to the 
first prong of Thun, the evidence in this case does not show such 
an exceptional disability picture that the available schedular 
evaluation for the service-connected right knee retropatellar 
pain syndrome is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's right knee with the 
established criteria found in the rating schedule for 
disabilities of the knee shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his right knee.  Indeed, it does not appear 
from the record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability.  There 
is nothing in the record which suggests that right knee 
retropatellar pain syndrome markedly impacted his ability to 
perform his job.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose, 4 Vet. App. at 363 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Rice 

A review of the record indicates that the Veteran has not raised 
the issue of TDIU.  The Court has held that entitlement to TDIU 
should be considered as part of the underlying determination of 
the appropriate initial disability rating to be assigned 
following the grant of service connection.  Rice, 22 Vet. App. at 
453-54 ("[W]e hold that a request for TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.").

Because a claim of TDIU cannot be construed from a close reading 
of the record with respect to any of the issues on appeal herein, 
it need not be considered.  The Veteran has had no periods of 
unemployment or prolonged, frequent, or unusual patterns of 
absenteeism caused by any of his service-connected disabilities.  
As such, again, the matter of TDIU is not implicit in the record.


ORDER

An evaluation in excess of 10 percent for the service-connected 
degenerative disc disease of the lumbosacral spine is denied.

An evaluation in excess of zero percent before April 22, 2009 and 
in excess of 10 percent effective April 22, 2009 for the service-
connected cervical strain is denied.  

A compensable evaluation for the service-connected post-operative 
residuals of umbilical hernia repairs is denied.

A compensable evaluation for the service-connected right chest 
lipoma excision scar is denied.  

A compensable evaluation for the service-connected right knee 
retropatellar pain syndrome is denied.




REMAND

For reasons which shall become clear below, a remand is necessary 
for further development of the evidence regarding the left great 
toe bunion with degenerative joint disease of the first 
metatarsophalangeal joint.  

The Veteran's left great toe disability was last comprehensively 
evaluated in November 2005, shortly after a bunionectomy.  In his 
February 2006 substantive appeal, the Veteran asserts that the 
left toe disability had worsened, indicating that he had range of 
motion that was not normal and that he had shooting pain through 
the toe as well as a painful scar.  Because the Veteran's 
disability entails degenerative joint disease, which can worsen 
progressively, and because the Veteran has asserted that the 
disabilities has worsened since the last examination, a VA 
orthopedic examination is in order.  VA's statutory duty to 
assist the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The examiner is to describe all 
symptoms and manifestations of the Veteran's disability as 
directed in the examination instructions below.  

In addition, to ensure that VCAA notice is complete and in 
compliance with the most recent versions of the implementing 
regulations and Court precedent, an updated notice letter should 
be furnished to the Veteran.  

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Send the Veteran an updated VCAA notice 
letter that is in compliance with the most 
recent version of implementing regulations 
and Court precedent.

2.  Schedule a VA orthopedic examination to 
determine the current severity of the 
Veteran's service-connected left great toe 
disability.  The claims folder must be 
provided to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail.  All symptoms should be 
described in detail; the examiner in this 
regard should identify any objective evidence 
of pain or functional loss due to pain 
associated with the service-connected 
disability.  The examiner should be requested 
to provide an opinion as to the extent that 
left great toe pain limits the Veteran's 
functional ability.  The examiner should also 
be requested to determine whether, and to 
what extent, the left great toe exhibits 
weakened movement, excess fatigability, or 
incoordination.  Left great toe range of 
motion should be measured.  Finally, the 
examiner should comment on the effect of the 
left great toe disability on range of motion.  
A rationale for all conclusions must be 
provided.  Pertinent records in the claims 
file must be reviewed, and the examiner must 
state in the examination report whether such 
a review was conducted.  A rationale for all 
opinions and conclusions should be provided.

3.  If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case.  The supplemental statement of 
the case must contain notice of all relevant 
actions taken on the claim for benefits since 
the February 2010 supplemental statements of 
the case, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


